Title: To Thomas Jefferson from William Johnson, 11 August 1823
From: Johnson, William
To: Jefferson, Thomas


                        My dear Sir
                        Charleston
                            August 11. 1823
                        
                    The last Mail brought me yours of the 31st ult conveying the principal Intelligence of your Indisposition. I trust that ere the receipt of this it will have pleased the divine Disposer of all things to restore you to Health.I thank you for the Enclosures that it covered, they shall command my early and candid consideration, and the Result  shall furnish the Subject of a future communication. You may rest assured that your caution respecting Mr Madison shall be faithfully attended to. I attach great sanctity to all communications made to me in private correspondence.I am also indebted to you for your invaluable communication of June 12th containing many observations which I sincerely wish could be made public with the sanction of your name. I asknowledge to you my dear Sir, that I have sometimes some gloomy Doubts crossing my mind respecting the destiny of our beloved  country. Those who cannot govern us may perhaps succeed in dividing us. That greatest of Evils, Disunion, appears to be losing its servers. My Ears  are shocked at Times by  the Expressions that I hear on this subject. I inclose you a copy of an Opinion which I had to deliver a few days ago which will excite some surprise. The very Men who not long since made such an Outcry against self-created  Societies are now heading a most formidable one in this Place. How far they will go God knows. I hope there may be temperate Men enough among them to control the furious Passions and false Policy which governs most of them. That unhappy Missouri discussion shewed its Effect in Blood the last year and will shew  in Persecuation for many in Year to come. If it be true that “quem cælum perdere vult prius dementat” I have received a Warning to quit this city. I fear nothing so much as the Effect of the persecuting spirit that is abroad in this Place. Should it spread thro’ the state & produce a systematic Policy founded on the ridiculous but prevalent Notice that it is a struggle for Life or Death, there are no Excesses that we may not look for—whatever be their Effect upon the Union. They are really exemplifying your Observations on these several Principles of Government. They now pronounce the Negros the real Jacobins of this country, and in doing so shew what they meant when they honored us with the same Epithet.With a most unaffected anxiety for your Health & Happiness I subscribe myselfVery respectfull yoursWillm Johnson